704 S.E.2d 792 (2011)
In The Matter of Sandra M. FULLER.
No. S11Y0231.
Supreme Court of Georgia.
January 11, 2011.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel, State Bar, for State Bar of Georgia.
William H. Sheppard, for Fuller.
PER CURIAM.
This disciplinary proceeding is before the Court on the Report and Recommendation of the Special Master, James E. Mahar, Jr., who recommends that the Court accept the Amended Petition for Voluntary Surrender of License submitted by Respondent Sandra M. Fuller (State Bar No. 128758). In her petition Fuller admits that she was convicted in the Superior Court of Gwinnett County of ten counts of theft by taking and was sentenced to five years on probation. Fuller also admits that it is a violation of Rule 8.4(a)(2) for a lawyer to be convicted of a felony, see the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). Based on the record, we accept Fuller's petition for *793 the voluntary surrender of her license to practice law in Georgia, which is tantamount to disbarment, see Bar Rule 4-110(f). Accordingly, we hereby order that the name of Sandra M. Fuller be removed from the rolls of attorneys authorized to practice law in the State of Georgia. She is reminded of her duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.